EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Monchai Chuaychoo (Applicant) based on the interview conducted with the Applicant on 10 March, 2021.

The application has been amended as follows:

1.(Currently Amended)	A method for detecting data redundancy within a database and optimizing data access operations, the method comprising:
identifying a candidate group based on an equation of principal component analysis (PCA) wherein the candidate group comprises of a candidate column, a first comparison columnand the equation further comprises:
            
                R
                
                    
                        s
                    
                    
                        b
                    
                    
                        a
                    
                
                =
                
                    ∑
                    
                        p
                        1
                        ,
                        p
                        2
                        ,
                        p
                        s
                        ,
                        p
                        o
                    
                
            
        

wherein p1 is to scan catalog table information; p2 is to monitor database traffic of the table, ps define similarity model between each potential data type; po is a sampling method to go through each object tables to get an approximate group with vector method; a is a starting table and b is an ending table;
identifying one or more sample rows based on the candidate column, the first comparison column and based on a predetermined parameter, wherein the predetermined parameter indicates identifying all columns against the candidate column or identifying the one more sample rows against the candidate column;
calculating a first candidate vector angle based on a first row of the one or more sample rows, a first comparison vector angle on the first row of the one or more sample rows associated with the candidate column and the first comparison column, respectively;

determining if the first candidate vector angle and the first comparison vector angle are greater than the second candidate vector angle and the second comparison vector angle; 
responsive to determining the first candidate vector angle and the first comparison vector angle are greater than the second candidate vector angle and the second comparison vector angle, decluttering the first comparison column;[[.]]
restructuring the database based on the decluttered first comparison column and any subsequent columns associated with the table of the database, wherein restructuring the database comprises of reduction in size of the database, reduction in size of a cache of the database, and improved performance of the database.
	
2. (Currently Amended)	The method of claim 1, further comprising:
	monitoring the database traffic from the candidate group; 
	determining whether the database traffic is reduced based the candidate group; and
	responsive to determining that the database traffic is reduced, declutter the candidate group.

3. (Currently Amended)	The method of claim 1, wherein declutter the first comparison column further comprises:
	removing the data associated with the first comparison column from the database.


	determining the first candidate vector angle by using cosine similarity.

5. (Cancelled)	

6. (Previously Amended)	The method of claim 2, wherein monitoring the database traffic further comprises:
	parsing out SQL statement between an application and the database.
	
7. (Previously Amended)	The method of claim 6, wherein parsing out SQL statement between the application and the database further comprises:
	determining a data column associated with the parsed-out SQL statement; and
	assigning the data column to the candidate group.

8. (Currently Amended)	A computer program product for detecting data redundancy within a database and optimizing data access operations, the computer program product comprising:
one or more computer readable non-transitory storage devices and program instructions stored on the one or more computer readable non-transitory storage devices, the stored program instructions comprising:
program instructions to identify a candidate group is based on an equation of principal component analysis (PCA) wherein the candidate group comprises of a candidate column, a first and the equation further comprises:
            
                R
                
                    
                        s
                    
                    
                        b
                    
                    
                        a
                    
                
                =
                
                    ∑
                    
                        p
                        1
                        ,
                        p
                        2
                        ,
                        p
                        s
                        ,
                        p
                        o
                    
                
            
        

wherein p1 is to scan catalog table information; p2 is to monitor database traffic of the table, ps define similarity model between each potential data type; po is a sampling method to go through each object tables to get an approximate group with vector method; a is a starting table and b is an ending table;
program instructions to identify one or more sample rows based on the candidate column, the first comparison column and based on a predetermined parameter, wherein the predetermined parameter indicates identifying all columns against the candidate column or identifying the one more sample rows against the candidate column;
program instructions to calculate a first candidate vector angle based on a first row of the one or more sample rows, a first comparison vector angle on the first row of the one or more sample rows associated with the candidate column and the first comparison column, respectively;
program instructions to calculate a second candidate vector angle based on a second row of the one or more sample rows and a second comparison vector angle on the second row of the one or more sample rows associated with the candidate column and the first comparison column, respectively;
program instructions to determine if the first candidate vector angle and the first comparison vector angle are greater than the second candidate vector angle and the second comparison vector angle; and
program instructions to responsive to determine the first candidate vector angle and the first comparison vector angle are greater than the second candidate vector angle and the second comparison vector angle, program instructions to declutter the first comparison column; and [[.]]
program instructions to restructure the database based on the decluttered first comparison column and any subsequent columns associated with the table of the database, wherein restructuring the database comprises of reduction in size of the database, reduction in size of a cache of the database, and improved performance of the database.

9. (Currently Amended)	The computer program product of claim 8, further comprises:
	program instructions to the monitor database traffic from the candidate group; 
	program instructions to determine whether the database traffic is reduced based the candidate group; and
	responsive to program instructions to determine that the database traffic is reduced, program instructions to declutter the candidate group.

10. (Currently Amended)	The computer program product of claim 8, wherein program instructions to declutter the first comparison column further comprises:
	program instructions to remove the data associated with the first comparison column from the database.

11. (Previously Amended)	The computer program product of claim 8, wherein program instructions to calculate the first candidate vector angle further comprises:
	program instructions to determine the first candidate vector angle by using cosine similarity.

12. (Cancelled)	

13. (Previously Amended)	The computer program product of claim 9, wherein program instructions to monitor the database traffic further comprises:
	program instructions to parse out SQL statement between an application and the database.
	
14. (Previously Amended)	The computer program product of claim 13, wherein program instructions to parse out SQL statement between the application and the database further comprises:
	program instructions to parse out SQL statement between the application and the database;
	program instructions to determine a data column associated with the parsed-out SQL statement; and
	program instructions to assign the data column to the candidate group.


15. (Currently Amended)	A computer system for detecting data redundancy within a database and optimizing data access operations, the computer system comprising:
one or more computer processors;
	one or more computer readable non-transitory storage devices; and
program instructions stored on the one or more computer readable non-transitory storage devices for execution by at least one of the one or more computer processors, the stored program instructions comprising:
is based on an equation of principal component analysis (PCA) wherein the candidate group comprises of a candidate column, a first comparison column and the equation further comprises:
            
                R
                
                    
                        s
                    
                    
                        b
                    
                    
                        a
                    
                
                =
                
                    ∑
                    
                        p
                        1
                        ,
                        p
                        2
                        ,
                        p
                        s
                        ,
                        p
                        o
                    
                
            
        

wherein p1 is to scan catalog table information; p2 is to monitor database traffic of the table, ps define similarity model between each potential data type; po is a sampling method to go through each object tables to get an approximate group with vector method; a is a starting table and b is an ending table;
program instructions to identify one or more sample rows based on the candidate column, the first comparison column and based on a predetermined parameter, wherein the predetermined parameter indicates identifying all columns against the candidate column or identifying the one more sample rows against the candidate column;
program instructions to calculate a first candidate vector angle based on a first row of the one or more sample rows, a first comparison vector angle on the first row of the one or more sample rows associated with the candidate column and the first comparison column, respectively;
program instructions to calculate a second candidate vector angle based on a second row of the one or more sample rows and a second comparison vector angle on the second row of the one or more sample rows associated with the candidate column and the first comparison column, respectively;
program instructions to determine if the first candidate vector angle and the first comparison vector angle are greater than the second candidate vector angle and the second comparison vector angle; and
program instructions to responsive to determine the first candidate vector angle and the first comparison vector angle are greater than the second candidate vector angle and the second first comparison column; and [[.]] 
program instructions to restructure the database based on the decluttered first comparison column and any subsequent columns associated with the table of the database, wherein restructuring the database comprises of reduction in size of the database, reduction in size of a cache of the database, and improved performance of the database.
	
16. (Currently Amended)	The computer system of claim 15, further comprises:
	program instructions to monitor the database traffic from the candidate group; 
	program instructions to determine whether the database traffic is reduced based the candidate group; and
	responsive to program instructions to determine that the database traffic is reduced, program instructions to declutter the candidate group.

17. (Currently Amended)	The computer system of claim 15, wherein program instructions to declutter the first comparison column further comprises:
	program instructions to remove the data associated with the first comparison column from the database.

18. (Previously Amended)	The computer system of claim 15, wherein program instructions to calculate the first candidate vector angle further comprises:
	program instructions to determine the first candidate vector angle by using cosine similarity.



20. (Previously Amended)	The computer system of claim 16, wherein program instructions to monitor the database traffic further comprises:
	program instructions to parse out SQL statement between an application and the database wherein program instructions to parse out SQL statement between the application and the database further comprises:
	program instructions to determine a data column associated with the parsed-out SQL statement; and
	program instructions to assign the data column to the candidate group.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
During the telephonic interview, language from current application’s specification [0019] along with previously presented equation of claim 5 from AFCP 2.0 was incorporated into the claim. The claim language “identifying a candidate group based on an equation of principal component analysis (PCA) wherein the candidate group comprises of a candidate column, a first comparison column, associated with a table of a database and the equation further comprises:             
                R
                
                    
                        s
                    
                    
                        b
                    
                    
                        a
                    
                
                =
                
                    ∑
                    
                        p
                        1
                        ,
                        p
                        2
                        ,
                        p
                        s
                        ,
                        p
                        o
                    
                
            
         wherein p1 is to scan catalog table information; p2 is to monitor database traffic of the table, ps define similarity model between each potential data type; po is a sampling method to go through each object tables to get an approximate group with vector method; a is a starting table and b is an ending table“ in combination with other limitations set forth in the respective independent claims overcome available prior art after a complete search was performed.  

first comparison column; restructuring the database based on the decluttered first comparison column and any subsequent columns associated with the table of the database, wherein restructuring the database comprises of reduction in size of the database, reduction in size of a cache of the database, and improved performance of the database” and therefore this claim is considered to be patent-eligible subject matter in step 2A prong two. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532.  The examiner can normally be reached on Monday - Friday (6:30 AM to 3:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571)270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/VAISHALI SHAH/Examiner, Art Unit 2158